Exhibit 10.1

 

 

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT

Dated as of June 6, 2013

among

GULFPORT ENERGY CORPORATION,

as Borrower,

THE BANK OF NOVA SCOTIA,

as Administrative Agent / L/C Issuer

and

Sole Lead Arranger and Sole Bookrunner

and

AMEGY BANK NATIONAL ASSOCIATION,

as Syndication Agent

and

KEYBANK NATIONAL ASSOCIATION,

as Documentation Agent

and

The Other Lenders Party Hereto

 

 

 



--------------------------------------------------------------------------------

EIGHTH AMENDMENT TO CREDIT AGREEMENT

THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT (the “Eighth Amendment to Credit
Agreement,” or this “Amendment”) is entered into effective as of June 6, 2013,
among GULFPORT ENERGY CORPORATION, a Delaware corporation (“Borrower”), THE BANK
OF NOVA SCOTIA, as Administrative Agent (“Agent”) and L/C Issuer, and the
Lenders parties hereto.

R E C I T A L S

A. Borrower, the financial institutions signing as Lenders thereto and Agent are
parties to a Credit Agreement dated as of September 30, 2010, as amended by a
First Amendment to Credit Agreement dated as of May 3, 2011, a Second Amendment
to Credit Agreement dated as of 10:00 A.M. October 31, 2011, a Third Amendment
to Credit Agreement dated as of 12:00 P.M. October 31, 2011, a Fourth Amendment
to Credit Agreement dated as of May 2, 2012, a Fifth Amendment to Credit
Agreement dated as of October 9, 2012, a Sixth Amendment to Credit Agreement
dated as of October 17, 2012, and a Seventh Amendment to Credit Agreement dated
as of December 18, 2012 (collectively, the “Original Credit Agreement”).

B. The parties desire to amend the Original Credit Agreement as hereinafter
provided.

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Same Terms. All terms used herein that are defined in the Original Credit
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides. In addition, (i) all references in the
Oil and Gas Mortgages, Affidavit of Payment of Trade Bills, Property
Certificates, Reconciliation Schedule and Title Indemnity Agreement to the
“Credit Agreement” and in the Credit Agreement and the other Loan Documents to
the “Agreement” shall mean the Original Credit Agreement, as amended by this
Amendment, as the same may hereafter be amended from time to time, and (ii) all
references in the Loan Documents to the “Loan Documents” shall mean the Loan
Documents, as amended by the Modification Papers, as the same may hereafter be
amended from time to time. In addition, the following terms have the meanings
set forth below:

“Effective Date” means June 6, 2013.

“First Amendment to Guaranty” has the meaning set forth in Section 2B.

“Modification Papers” means this Amendment, the First Amendment to Guaranty, the
Second Amendment to Louisiana Mortgage and all of the other documents and
agreements executed in connection with the transactions contemplated by this
Amendment.

“Second Amendment to Louisiana Mortgage” has the meaning set forth in
Section 2C.

2. Conditions Precedent. The obligations and agreements of the Lenders as set
forth in this Amendment are subject to the satisfaction, unless waived in
writing by Agent, of each of the following conditions (and upon such
satisfaction, this Amendment shall be deemed to be effective as of the Effective
Date):

A. Eighth Amendment to Credit Agreement. This Amendment shall have been duly
executed and delivered by Borrower and all Lenders.

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT – Page 1



--------------------------------------------------------------------------------

B. First Amendment to Unconditional Guaranty. The Guarantors party to that
certain Unconditional Guaranty in favor of Administrative Agent dated
September 30, 2010 (as amended, the “Original Guaranty Agreement”) shall be
amended to add a so-called “keepwell provision” pursuant to the terms of an
agreement (the “First Amendment to Guaranty”) which shall be satisfactory in
form and substance to the parties.

C. Second Amendment to Louisiana Mortgage. The Oil and Gas Mortgages filed in
Louisiana shall be amended to conform the “Obligations” as therein defined to
the changes to the term “Obligations” as defined in the Original Credit
Agreement as amended by this Amendment pursuant to the terms of one or more
agreements (each, a “Second Amendment to Louisiana Mortgage”) which shall be
satisfactory in form and substance to the parties.

D. Fees and Expenses. Agent shall have received payment of all out-of-pocket
fees and expenses (including reasonable attorneys’ fees and expenses) incurred
by Agent in connection with the preparation, negotiation and execution of the
Modification Papers.

E. Representations and Warranties. All representations and warranties contained
herein or in the other Modification Papers or otherwise made in writing in
connection herewith or therewith shall be true and correct in all material
respects (provided that any such representations or warranties that are, by
their terms, already qualified by reference to materiality shall be true and
correct without regard to such materiality standard) with the same force and
effect as though such representations and warranties have been made on and as of
the Effective Date, or if made as of a specific date, as of such date.

3. Amendments to Original Credit Agreement. On the Effective Date, the Original
Credit Agreement shall be deemed to be amended as follows:

(a) The definitions of “Applicable Rate”, “Applicable Usage Level”, “Designated
Investment Entities”, “EBITDAX”, “Forward Sales Contract”, “Maturity Date”,
“Obligations”, “Subsidiary” and “Swap Contract” in Section 1.01 of the Original
Credit Agreement shall be amended to read in their entirety as follows:

“‘Applicable Rate’ means, from time to time, the following percentages per
annum, based upon the Applicable Usage Level:

 

Applicable Rate  

Applicable Usage Level

   Commitment fee     Eurodollar Rate
Loans and  Letters
of Credit     Base Rate Loans  

Level 1

     0.375 %      1.50 %      0.50 % 

Level 2

     0.375 %      1.75 %      0.75 % 

Level 3

     0.50 %      2.00 %      1.00 % 

Level 4

     0.50 %      2.25 %      1.25 % 

Level 5

     0.50 %      2.50 %      1.50 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Applicable Usage Level shall become effective as of the date of the change in
the Applicable Usage Level. The Applicable Rate shall be Level 5 during any
period that a Borrowing Base deficiency is being paid back in installments as
permitted by Section 4.06.

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT – Page 2



--------------------------------------------------------------------------------

‘Applicable Usage Level’ means on any date the level set forth below that
corresponds to the percentage, as of the close of business on such day,
equivalent to (a) Total Outstandings, divided by (b) the Borrowing Base:

 

Applicable Usage Level

Level

  

Usage Percent

Level 1

   Less than 25%

Level 2

   25% or greater but less than 50%

Level 3

   50% or greater but less than 75%

Level 4

   75% or greater but less than 90%

Level 5

   90% or greater

‘Designated Investment Entities’ means the Persons listed on Schedule 1.01, as
updated from time to time by Borrower by written notice to Agent, which Persons
are primarily engaged in any business or activity relating to or arising from
exploration for or acquisition, exploitation, development, production,
treatment, processing, storage, transportation, gathering, marketing or other
handling of oil, natural gas, other hydrocarbons, sand, minerals and all
constituents, elements or compounds thereof, and other products commonly
created, recovered or produced in association therewith or refined or processed
therefrom, Mineral Interests and related intellectual property, or any activity
necessary, appropriate or incidental to any of the foregoing, including oilfield
services, administrative services and other services used or useful in
connection with any of the foregoing; provided that (i) no Subsidiary shall be a
Designated Investment Entity and (ii) any Designated Investment Entity that
shall at any time meet the definition of “Subsidiary” shall thereafter cease to
be a Designated Investment Entity.

‘EBITDAX’ means net income, excluding any non-cash revenue or expense associated
with Swap Contracts resulting from ASC 815, plus without duplication and to the
extent deducted from revenues in determining net income, the sum of (a) the
aggregate amount of consolidated Interest Expense for such period, (b) the
aggregate amount of income, franchise, capital or similar tax expense (other
than ad valorem taxes) for such period, (c) all amounts attributable to
depletion, depreciation, amortization and asset or goodwill impairment or
writedown for such period, (d) all other non-cash charges, (e) exploration costs
deducted in determining net income under successful efforts accounting,
(f) non-cash losses from minority investments, (g) actual cash distributions
received from minority investments, (h) to the extent actually reimbursed by
insurance, expenses with respect to liability on casualty events or business
interruption, and (i) all reasonable transaction expenses related to
Dispositions and acquisitions of assets, investments and debt and equity
offerings by any Loan Party (in each case whether or not successful, provided
that expenses related to unsuccessful Dispositions shall be limited to
$3,000,000 in the aggregate for the period from the Closing Date to the Maturity
Date), and less non cash income attributable to equity income from minority
investments, all determined on a consolidated basis with respect to Borrower and
its Subsidiaries in accordance with GAAP, using the results of the twelve-month
period ending with that reporting period.

‘Forward Sales Contract’ means an agreement to sell hydrocarbons, and be paid
for such sale, at a point in time in the future; provided, that any such
agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act shall constitute a Swap Contract and a Swap Obligation
and not a Forward Sales Contract.

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT – Page 3



--------------------------------------------------------------------------------

‘Maturity Date’ means June 6, 2018; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

‘Obligations’ means, collectively, all advances to and all debts, obligations,
liabilities (including all renewals and extensions thereof, or any part
thereof), and all covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, or under any
Secured Cash Management Agreement, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including (i) net obligations under any Lender
Swap Contract which any Loan Party may have with any Lender or any Affiliate of
any Lender (which net obligations shall be deemed to be the Swap Termination
Value as of the date the Obligations are being determined), provided that
notwithstanding anything to the contrary herein or in any other Loan Document,
‘Obligations’ shall not include, with respect to any Loan Party, any Excluded
Swap Obligations of such Loan Party, (ii) interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, (iii) all
obligations of any Loan Party described in Section 11.04 hereof, and
(iv) obligations of any Loan Party under any Lender Forward Sales Contract which
is terminated or ceases to exist or is not fully performed for any reason.

‘Subsidiary’ of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the Equity Interests
having ordinary voting power for the election of directors or other governing
body (other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Borrower.

‘Swap Contract’ means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, forward sale of production,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement,
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
‘Master Agreement’), including any such obligations or liabilities under any
Master Agreement, and (c) to the extent not otherwise included in this
definition, any and all agreements, contracts or transactions

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT – Page 4



--------------------------------------------------------------------------------

that constitute a ‘swap’ within the meaning of Section 1a(47) of the Commodity
Exchange Act; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or the Subsidiaries shall be
a Swap Contract. Notwithstanding the foregoing, a Forward Sales Contract is not
a Swap Contract, and vice versa.”

(b) Section 1.01 of the Original Credit Agreement shall be amended by adding the
following definitions in appropriate alphabetical order:

“‘Benefiting Guarantor’ means a Guarantor for which funds or other support are
necessary for such Guarantor to constitute an Eligible Contract Participant.

‘Commodity Exchange Act’ means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.

‘Eligible Contract Participant’ means an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.

‘Excluded Swap Obligation’ means, with respect to any Loan Party individually
determined on a Loan Party by Loan Party basis, any Swap Obligation, if and to
the extent that, all or a portion of the joint and several liability or the
guaranty of such Loan Party for, or the grant by such Loan Party of a security
interest or other Lien to secure, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an Eligible Contract Participant at
the time such guarantee or the grant of such security interest or other Lien
becomes effective with respect to, or any other time such Loan Party is by
virtue of such guarantee or grant of such security interest or other Lien
otherwise deemed to enter into, such Swap Obligation. If a Swap Obligation
arises under a Master Agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee, security interest or other Lien is or becomes
illegal.

‘Qualified ECP Guarantor’ means, with respect to any Benefiting Guarantor in
respect of any Swap Obligation, each Loan Party that, at the time of the
guaranty by such Benefiting Guarantor of, or grant by such Benefiting Guarantor
of a security interest or other Lien securing, such Swap Obligation is entered
into or becomes effective with respect to, or at any other time such Benefiting
Guarantor is by virtue of such guaranty or grant of a security interest or other
Lien otherwise deemed to enter into, such Swap Obligation, constitutes an
Eligible Contract Participant and can cause such Benefiting Guarantor to qualify
as an Eligible Contract Participant at such time by entering into a keepwell
under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

‘Swap Obligation’ means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act,
including any such obligation comprised of a guaranty or a security interest or
other Lien.”

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT – Page 5



--------------------------------------------------------------------------------

(c) Section 2.13(d)(iii) of the Original Credit Agreement shall be amended to
read as follows:

“(iii) the entire Equity Interest owned by Borrower in each Designated
Investment Entity.”

(d) The second sentence of Section 4.02(a) of the Original Credit Agreement
shall be amended to read in its entirety as follows:

“Each October 1 Reserve Report may be prepared by Borrower’s own engineers.”

(e) The preamble to Article VII of the Original Credit Agreement shall be
amended to read as follows:

“So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than Obligations under Secured Cash Management
Agreements, Lender Swap Contracts, Lender Forward Sales Contracts and contingent
indemnification obligations under the Loan Documents) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, Borrower shall,
and shall (except in the case of the covenants set forth in Sections 7.01, 7.02,
7.03, and 7.12) cause each Subsidiary (and in the case of the covenant set forth
in Section 7.17, that is a Qualified ECP Guarantor) to:”

(f) Section 7.02(d) of the Original Credit Agreement shall be amended to read as
follows:

“(d) (i) on or before April 1 of each year beginning in 2011, a Reserve Report
prepared by independent reservoir engineers acceptable to Agent and if Borrower
so elects the separate in-house Reserve Report described in Section 4.02(a),
(ii) on or before October 1 of each year beginning in 2011, a Reserve Report
prepared by Borrower’s own engineers described in Section 4.02(a), and
(iii) with each Reserve Report, a lease operating statement and a schedule
comparing the net revenue interests of each well, lease or unit mortgaged to
Agent as reflected on each applicable Collateral Document, to the net revenue
interests for such properties reflected in the Reserve Report, along with an
explanation as to any material discrepancies between the two net revenue
interest disclosures;”

(g) Article VII of the Original Credit Agreement shall be amended by adding
thereto a new Section 7.17 which shall read in its entirety as follows:

“7.17 Commodity Exchange Act Keepwell Provisions. Undertake, and cause each
Subsidiary that is a Qualified ECP Guarantor to undertake, unconditionally and
irrevocably to provide such funds or other support as may be needed from time to
time by each Benefiting Guarantor in order for such Benefiting Guarantor to
honor its obligations (without giving effect to Section 7.17(b)) under the
Guaranty and any Collateral Document including obligations with respect to Swap
Contracts (provided, however, that the Borrower shall only be liable under this
Section 7.17(a) for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.17(a), or
otherwise under this Agreement or any Loan Document, as it relates to such
Benefiting Guarantor, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT – Page 6



--------------------------------------------------------------------------------

the Borrower under this Section 7.17(a) shall remain in full force and effect
until all Obligations (other than contingent indemnification and expense
obligations) are paid in full, and all of the Lenders’ Commitments are
terminated. The Borrower intends that this Section 7.17(a) constitute, and this
Section 7.17(a) shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Benefiting Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”

(h) Section 8.02(g) of the Original Credit Agreement shall be amended to read as
follows:

“(g) Investments in the Designated Investment Entities if before and after
giving effect thereto (i) no Default exists and (ii) Borrower is in pro forma
compliance with the financial covenants set forth in Section 7.12. If any such
Investment is in excess of $500,000, Borrower shall deliver to Agent, either on
or prior to the date on which any such Investment is to be made or promptly
thereafter, a certificate of a Responsible Officer, in the form of Exhibit K or
such other format as is reasonably satisfactory to Agent, certifying (in
reasonable detail in support thereof) that after giving effect to such
Investment, (i) there is no Default, and (ii) Borrower is in pro forma
compliance with the financial covenants set forth in Section 7.12;”

(i) Section 8.02(i) of the Original Credit Agreement shall be amended to read as
follows:

“(i) Any other Investments not to exceed (i) at any time up to and including
March 31, 2014, $30,000,000 in the aggregate, (ii) for the period from April 1,
2014 to December 31, 2014, the lesser of (A) ten percent (10%) of the Borrowing
Base existing at the time such Investment is made, and (B) $30,000,000, in the
aggregate, and (iii) thereafter, in any calendar year, the lesser of (A) ten
percent (10%) of the Borrowing Base existing at the time such Investment is
made, and (B) $30,000,000, in the aggregate.”

(j) Section 9.03 of the Original Credit Agreement shall be amended by inserting
the following paragraph immediately following the clause labeled “Last”, which
paragraph will become the penultimate paragraph of such section:

“Notwithstanding the foregoing, amounts received from Borrower or any Guarantor
that is not an Eligible Contract Participant shall not be applied to any
Excluded Swap Obligations (it being understood, that in the event that any
amount is applied to Obligations other than Excluded Swap Obligations as a
result of this clause, the Administrative Agent shall make such adjustments as
it determines are appropriate to distributions pursuant to clause “Fourth” above
from amounts received from Eligible Contract Participants to ensure, as nearly
as possible, that the proportional aggregate recoveries with respect to Excluded
Swap Obligations described in such clause “Fourth” are the same as the
proportional aggregate recoveries with respect to other Obligations pursuant to
such clause).”

(k) Article XI of the Original Credit Agreement shall be amended by adding a new
Section 11.24 which shall read in its entirety as follows:

“11.24 Excluded Swap Obligations. Notwithstanding any other provisions of this
Agreement or any other Loan Document, Obligations guaranteed by any Guarantor,
or secured by the grant of any Lien by such Guarantor under any Collateral
Document, shall exclude all Excluded Swap Obligations with respect to such
Guarantor.”

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT – Page 7



--------------------------------------------------------------------------------

(l) The Original Credit Agreement shall be amended by adding thereto
Schedule 1.01 which is attached to this Amendment.

(m) Schedule 2.01 to the Original Credit Agreement is hereby replaced with
Schedule 2.01 attached to this Amendment.

4. Increase of Borrowing Base. The Borrowing Base is hereby increased from
$40,000,000 to $50,000,000.

5. Certain Representations. Borrower represents and warrants that, as of the
Effective Date: (a) Borrower has full power and authority to execute the
Modification Papers to which it is a party and such Modification Papers
constitute the legal, valid and binding obligation of Borrower enforceable in
accordance with their terms, except as enforceability may be limited by general
principles of equity and applicable bankruptcy, insolvency, reorganization,
moratorium, and other similar laws affecting the enforcement of creditors’
rights generally; and (b) no authorization, approval, consent or other action
by, notice to, or filing with, any Governmental Authority or other Person is
required for the execution, delivery and performance by Borrower thereof. In
addition, Borrower represents that after giving effect to this Amendment, all
representations and warranties contained in the Original Credit Agreement and
the other Loan Documents are true and correct in all material respects (provided
that any such representations or warranties that are, by their terms, already
qualified by reference to materiality shall be true and correct without regard
to such materiality standard) on and as of the Effective Date as if made on and
as of such date except to the extent that any such representation or warranty
expressly relates solely to an earlier date, in which case such representation
or warranty is true and correct in all material respects (or true and correct
without regard to such materiality standard, as applicable) as of such earlier
date.

6. No Further Amendments. Except as previously amended or waived in writing or
as amended hereby, the Original Credit Agreement shall remain unchanged and all
provisions shall remain fully effective between the parties.

7. Acknowledgments and Agreements. Borrower acknowledges that on the date hereof
all outstanding Obligations are payable in accordance with their terms, and
Borrower waives any defense, offset, counterclaim or recoupment with respect
thereto. Borrower, Agent, L/C Issuer and each Lender do hereby adopt, ratify and
confirm the Original Credit Agreement, as amended hereby, and acknowledge and
agree that the Original Credit Agreement, as amended hereby, is and remains in
full force and effect. Borrower acknowledges and agrees that its liabilities and
obligations under the Original Credit Agreement, as amended hereby, and under
the other Loan Documents, are not impaired in any respect by this Amendment.

8. Limitation on Agreements. The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Original Credit
Agreement or any of the other Loan Documents, or (b) to prejudice any right or
rights that Agent now has or may have in the future under or in connection with
the Original Credit Agreement and the other Loan Documents, each as amended
hereby, or any of the other documents referred to herein or therein. The
Modification Papers shall constitute Loan Documents for all purposes.

9. Confirmation of Security. Borrower hereby confirms and agrees that all of the
Collateral Documents that presently secure the Obligations shall continue to
secure, in the same manner and to the same extent provided therein, the payment
and performance of the Obligations as described in the Original Credit Agreement
as modified by this Amendment.

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT – Page 8



--------------------------------------------------------------------------------

10. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument. In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.

11. Incorporation of Certain Provisions by Reference. The provisions of
Section 11.15. of the Original Credit Agreement captioned “Governing Law,
Jurisdiction; Etc.” and Section 11.16. of the Original Credit Agreement
captioned “Waiver of Right to Trial by Jury” are incorporated herein by
reference for all purposes.

12. Entirety, Etc. This Amendment, the other Modification Papers and all of the
other Loan Documents embody the entire agreement between the parties. THIS
AMENDMENT, THE OTHER MODIFICATION PAPERS AND ALL OF THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[This space is left intentionally blank. Signature pages follow.]

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT – Page 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.

 

BORROWER GULFPORT ENERGY CORPORATION By:  

/s/ Michael G. Moore

  Name:  

Michael G. Moore

  Title:  

Vice President and Chief Financial Officer

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

THE BANK OF NOVA SCOTIA,

as Administrative Agent and L/C Issuer

By:  

/s/ Jay Salitza

  Name:  

Jay Salitza

  Title:  

Director

THE BANK OF NOVA SCOTIA,

as Lender

By:  

/s/ Jay Salitza

  Name:  

Jay Salitza

  Title:  

Director

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION By:  

/s/ Jill McSorley

  Name:  

Jill McSorley

  Title:  

Senior Vice President

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION By:  

/s/ Chulley Bogle

  Name:  

Chulley Bogle

  Title:  

Vice President

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch By:  

/s/ Vipul Dhadda

  Name:  

Vipul Dhadda

  Title:  

Authorized Signatory

By:  

/s/ Michael Spaight

  Name:  

Michael Spaight

  Title:  

Authorized Signatory

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS By:  

/s/ Marcus M. Tarkington

  Name:  

Marcus M. Tarkington

  Title:  

Director

By:  

/s/ Michael Getz

  Name:  

Michael Getz

  Title:  

Vice President

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------

IBERIABANK By:  

/s/ W. Bryan Chapman

  Name:  

W. Bryan Chapman

  Title:  

Executive Vice President

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------

SCHEDULE 1.01

Designated Investment Entities

(all information as of May 29, 2013)

 

Name

  

Number of Shares or
Percentage Ownership

  

Principal Business Activity

Bison Drilling and Field Services LLC

   40%    Owns and operates drilling rigs.

Blackhawk Midstream LLC

   50%    Coordinates gathering, compression, processing and marketing
activities in connection with the development of Borrower’s Utica Shale acreage.

Diamondback Energy, Inc.

   7,914,036 shares    Focuses on the acquisition, development, exploration and
exploitation of unconventional, onshore oil and natural gas reserves in the
Permian Basin in West Texas.

Grizzly Oil Sands ULC

   24.9999%    Owns leasehold interests in the oils sands regions of Alberta,
Canada and is engaged in the development and production of those leases.

Muskie Proppant LLC

   25%    Engaged in the mining and sale of oil and natural gas fracture grade
sand.

Stingray Cementing LLC

   50%    Provides well cementing services.

Stingray Energy Services LLC

   50%    Formed to provide rental tools for land-based oil and natural gas
drilling, completion and workover activities, and the transfer of fresh water to
wellsites.

Stingray Logistics LLC

   50%    Provides well services.

Stingray Pressure Pumping LLC

   50%    Provides well completion services.

Tatex Thailand II, LLC

   23.5%    Owns interests in APICO, LLC, an international oil and gas
exploration company.

Tatex Thailand III, LLC

   17.9%    Owns a concession in Southeast Asia.

Timber Wolf Terminals LLC

   50%    Formed to operate a crude/condensate terminal and a sand transloading
facility in Ohio.

Windsor Midstream LLC

   22.5%    Owns interest in MidMar Gas LLC, a gas processing plant in West
Texas.

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT – Schedule 1.01



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments and Applicable Percentages

 

Lender    Applicable Percentage     Commitment      Maximum Credit Amount  

The Bank of Nova Scotia

     26.00000000 %    $ 13,000,000       $ 91,000,000   

Amegy Bank National Association

     25.00000000 %    $ 12,500,000       $ 87,500,000   

KeyBank National Association

     19.00000000 %    $ 9,500,000       $ 66,500,000   

IberiaBank

     10.00000000 %    $ 5,000,000       $ 35,000,000   

Credit Suisse AG, Cayman Islands Branch

     10.00000000 %    $ 5,000,000       $ 35,000,000   

Deutsche Bank Trust Company Americas

     10.00000000 %    $ 5,000,000       $ 35,000,000   

TOTAL:

     100.00000000 %    $ 50,000,000       $ 350,000,000   

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT – Schedule 2.01



--------------------------------------------------------------------------------

EXHIBIT K

DESIGNATED INVESTMENT ENTITY CERTIFICATE

 

TO: The Bank of Nova Scotia, as Administrative Agent

Reference is made to that certain Credit Agreement among Gulfport Energy
Corporation, the Lenders (as therein defined) party thereto, and The Bank of
Nova Scotia, as Administrative Agent and L/C Issuer, dated as of September 30,
2010 (as amended, the “Credit Agreement”). The terms used herein shall have the
same meanings as provided therefor in the Credit Agreement.

The undersigned Responsible Officer hereby certifies that on the date hereof
he/she is the                      of Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to Agent on behalf of
Borrower, and that:

1. Borrower has made [will make] one or more Investments (whether one or more,
the “Subject Investment”) in the following Designated Investment Entity(ies):

 

Name

   Type of Entity    Jurisdiction    Percentage Equity
Interest Owned                           

2. The effective date of the Subject Investment (the “Effective Date”) was [is]:
                    

3. Before and after giving effect thereto, as of the Effective Date (i) no
Default exists, and (ii) Borrower is in proforma compliance with the financial
covenants set forth in Section 7.12, as evidenced by the proforma exhibit
attached to this Certificate.

[This space is left intentionally blank. The signature page follows.]

 

EXHIBIT K - DESIGNATED INVESTMENT ENTITY CERTIFICATE



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

GULFPORT ENERGY CORPORATION By:  

 

  Michael G. Moore   Vice President, Chief Financial Officer and Secretary

 

DESIGNATED INVESTMENT ENTITY CERTIFICATE – Signature Page



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

Pro forma to Reflect Subject Investments, and if Applicable Other Investments,
Made Since Statement Date

SCHEDULE

to the Designated Investment Entity Certificate

($ in 000’s)

PRO FORMA LEVERAGE RATIO EXHIBIT

Leverage Ratio (on a consolidated basis)

 

A.      Funded Debt:

  

1.       all outstanding liabilities for borrowed money and other interest
bearing liabilities, plus

   $                

2.       purchase money Indebtedness, plus

   $                

3.       direct obligations arising under letters of credit, bankers’
acceptances, etc., plus

   $                

4.       obligations in respect of the deferred purchase price of property or
services other than trade accounts, plus

   $                

5.       Indebtedness in respect of capital leases, plus

   $                

6.       Guarantees with respect to outstanding Indebtedness of the types
described above of Persons other than Borrower or any Subsidiary, plus

   $                

7.       Indebtedness of the types referred to above of any partnership or joint
venture in which Borrower or Subsidiary is a general partner or joint venturer
(unless such Indebtedness is nonrecourse)

   $                

8.       Funded Debt (Line A1 + A2 + A3 + A4 + A5 + A6 + A7)

   $                

B.      EBTIDAX:

  

1.       net income, less

   $                

2.       non-cash revenue or expense associated with Swap Contracts resulting
from ASC 815, less

   ($              ) 

3.       income or plus loss from discontinued operations and extraordinary
items, plus

   ($              ) 

 

1



--------------------------------------------------------------------------------

4.       income taxes, plus

   $                

5.       Interest Expense, plus

   $                

6.       depreciation, plus

   $                

7.       depletion, plus

   $                

8.       amortization, plus

   $                

9.       non-cash and extraordinary items, plus

   $                

10.     exploration costs deducted in determining net income, plus

   $                

11.     non-cash losses from minority investments, plus

   $                

12.     actual cash distributions received from minority investments, less

   $                

13.     non-cash income attributable to equity income from minority investments,
plus

   ($              ) 

14.     reimbursed insurance expenses and transaction expenses

   $                

15.     Total EBITDAX (Line B1 – B2 – B3 + B4 + B5 + B6 + B7 + B8 + B9 + B10 +
B11 + B12 – B13 + B14)

   $                

C.      Ratio (Line A8 ÷ Line B15)

          to 1.0   

Maximum Permitted:

     2.0 to 1.0   

PRO FORMA INTEREST COVERAGE RATIO EXHIBIT

Interest Coverage Ratio (on a consolidated basis)

 

A.      EBITDAX

  

1.       net income, less

   $                

2.       non-cash revenue or expense associated with Swap Contracts resulting
from ASC 815, less

   ($              ) 

 

2



--------------------------------------------------------------------------------

3.       income or plus loss from discontinued operations and extraordinary
items, plus

   ($              ) 

4.       income taxes, plus

   $                

5.       Interest Expense, plus

   $                

6.       depreciation, plus

   $                

7.       depletion, plus

   $                

8.       amortization, plus

   $                

9.       non-cash and extraordinary items, plus

   $                

10.     exploration costs deducted in determining net income, plus

   $                

11.     non-cash losses from minority investments, plus

   $                

12.     actual cash distributions received from minority investments, less

   $                

13.     non-cash income attributable to equity income from minority investments,
plus

   ($              ) 

14.     reimbursed insurance expenses and transaction expenses

   $                

15.     Total EBITDAX (Line A1 – A2 – A3 + A4 + A5 + A6 + A7 + A8 + A9 + A10 +
A11 + A12 – A13 + A14)

   $                

B.      Interest Expense

   $                

C.      Ratio (Line A15 ÷ Line B)

          to 1.0   

          Minimum Required:

     3.0 to 1.0   

 

3